Citation Nr: 1812689	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability rating in excess of 60 percent from January 1, 2005 to August 30, 2005; in excess of 10 percent from August 31, 2005 to September 3, 2008; in excess of 60 percent from September 4, 2008 to January 13, 2009; in excess of 10 percent from January 14, 2009 to January 28, 2010; in excess of 60 percent from January 29, 2010 to August 8, 2010; and in excess of 10 percent from August 9, 2010 for coronary artery disease status post tent associated with herbicide exposure (CAD).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, which included service in the Republic of Vietnam..  For his service, he received the National Defense Service Medal, Vietnam Service Medal with one bronze star, Republic of Vietnam Campaign Medal, and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a July 2017 Statement in Support of Claim, the Veteran, through his representative, withdrew his request for a Board videoconference hearing.  
38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

The Veteran, through his representative, expressed a desire to withdraw the appeal of his increased disability rating claim for CAD in a July 2017 Statement in Support of Claim.


CONCLUSION OF LAW

The criteria for withdrawal from appeal of the increased disability rating claim for CAD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2017 Statement in Support of Claim, the Veteran, through his representative, expressed his desire to withdraw the appeal of his increased disability rating claim for CAD.

At any time before the Board promulgates a decision, an appeal may be withdrawn by the veteran or their authorized representative as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Further, the Board may dismiss an appeal that fails to allege a specific error of fact or law in the determination being appealed.  
38 U.S.C. § 7105.  Here, as the Veteran has withdrawn his appeal with regard to his increased disability rating claim for CAD, there is no allegation of error of fact or law remaining for the Board to adjudicate.  


ORDER

The issue of entitlement to an initial increased disability rating in excess of 60 percent from January 1, 2005 to August 30, 2005; in excess of 10 percent from August 31, 2005 to September 3, 2008; in excess of 60 percent from September 4, 2008 to January 13, 2009; in excess of 10 percent from January 14, 2009 to January 28, 2010; in excess of 60 percent from January 29, 2010 to August 8, 2010; and in excess of 10 percent from August 9, 2010 for CAD is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


